IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                   Docket Nos. 41009/41010

STATE OF IDAHO,                                 )     2014 Unpublished Opinion No. 610
                                                )
       Plaintiff-Respondent,                    )     Filed: July 7, 2014
                                                )
v.                                              )     Stephen W. Kenyon, Clerk
                                                )
CHARLES ANTHONY JONES,                          )     THIS IS AN UNPUBLISHED
                                                )     OPINION AND SHALL NOT
       Defendant-Appellant.                     )     BE CITED AS AUTHORITY
                                                )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Timothy L. Hansen, District Judge.

       Orders revoking probation and requiring execution of unified seven-year sentence
       with three-year determinate term for possession of methamphetamine, and
       concurrent unified ten-year sentence with three-year determinate term for
       burglary, affirmed.

       Sara B. Thomas, State Appellate Public Defender; Shawn F. Wilkerson, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       In Docket No. 41009, Charles Anthony Jones pled guilty to possession of
methamphetamine, Idaho Code § 37-2732(c). The district court imposed a unified seven-year
sentence with a three-year determinate term, suspended the sentence, and placed Jones on
probation. As a term of probation, Jones was ordered to complete the Ada County Veteran’s
Court program. In Docket No. 41010, Jones pled guilty to burglary, I.C. § 18-1401. The district
court imposed a concurrent unified ten-year sentence with a five-year determinate term and
ordered completion of the Ada County Veteran’s Court program. Subsequently, Jones admitted


                                               1
to violating his probation in both cases by failing to complete the Veteran’s Court program. The
district court consequently revoked probation in both cases and ordered execution of Jones’s
sentences, reducing the burglary sentence to a unified term of ten years with three years
determinate. Jones filed Idaho Criminal Rule 35 motions in both cases, which were denied.
Jones appeals, contending that the district court abused its discretion in revoking probation, in
failing to sua sponte reduce his sentence in the possession case, and in failing to further reduce
his burglary sentence.
       It is within the trial court’s discretion to revoke probation if any of the terms and
conditions of the probation have been violated. I.C. §§ 19-2603, 20-222; State v. Beckett, 122
Idaho 324, 325, 834 P.2d 326, 327 (Ct. App. 1992); State v. Adams, 115 Idaho 1053, 1054, 772
P.2d 260, 261 (Ct. App. 1989); State v. Hass, 114 Idaho 554, 558, 758 P.2d 713, 717 (Ct. App.
1988). In determining whether to revoke probation, a court must examine whether the probation
is achieving the goal of rehabilitation and is consistent with the protection of society. State v.
Upton, 127 Idaho 274, 275, 899 P.2d 984, 985 (Ct. App. 1995); Beckett, 122 Idaho at 325, 834
P.2d at 327; Hass, 114 Idaho at 558, 758 P.2d at 717. The court may, after a probation violation
has been established, order that the suspended sentence be executed or, in the alternative, the
court is authorized under Idaho Criminal Rule 35 to reduce the sentence. Beckett, 122 Idaho at
325, 834 P.2d at 327; State v. Marks, 116 Idaho 976, 977, 783 P.2d 315, 316 (Ct. App. 1989).
The court may also order a period of retained jurisdiction. State v. Urrabazo, 150 Idaho 158,
162, 244 P.3d 1244, 1248 (2010). A decision to revoke probation will be disturbed on appeal
only upon a showing that the trial court abused its discretion. Beckett, 122 Idaho at 325, 834
P.2d at 327. In reviewing the propriety of a probation revocation, the focus of the inquiry is the
conduct underlying the trial court’s decision to revoke probation. State v. Morgan, 153 Idaho
618, 621, 288 P.3d 835, 838 (Ct. App. 2012). Thus, this Court will consider the elements of the
record before the trial court relevant to the revocation of probation issues which are properly
made part of the record on appeal. Id.
       Sentencing is also a matter for the trial court’s discretion. Both our standard of review
and the factors to be considered in evaluating the reasonableness of a sentence are well
established and need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822
P.2d 1011, 1014-15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869,
871-73 (Ct. App. 1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982).


                                                2
When reviewing the length of a sentence, we consider the defendant’s entire sentence. State v.
Oliver, 144 Idaho 722, 726, 170 P.3d 387, 391 (2007).
       When we review a sentence that is ordered into execution following a period of
probation, we will examine the entire record encompassing events before and after the original
judgment. State v. Hanington, 148 Idaho 26, 29, 218 P.3d 5, 8 (Ct. App. 2009). We base our
review upon the facts existing when the sentence was imposed as well as events occurring
between the original sentencing and the revocation of the probation. Id. Thus, this Court will
consider the elements of the record before the trial court that are properly made part of the record
on appeal and are relevant to the defendant’s contention that the trial court should have reduced
the sentence sua sponte upon revocation of probation. Morgan, 153 Idaho at 621, 288 P.3d at
838.
       Applying the foregoing standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion in revoking probation. Assuming that Jones can
challenge the district court’s failure to sua sponte reduce his sentences, we also conclude that the
district court did not err in ordering execution of Jones’s sentences without further modification.
Therefore, the orders revoking probation and directing execution of Jones’s previously
suspended sentences are affirmed.




                                                 3